DETAILED ACTION

Response to Amendment

	Amendments and response received 06/21/2022 have been entered. Claims 1, 4, 5, 7, 8, 10, and 11-17 are currently pending in this application. Claims 1, 4, 5, 7, 8, 10 and 11 have been amended and claims 2, 3, 6 and 9 canceled by this amendment. Claims 12-17 have been newly added. Amendments and response are addressed hereinbelow. 

Claim Objections

Claim 15 is objected to because of the following informalities:  
Claim 15 recites “…in a case that the controller is not able to be detect the default printing apparatus…”. The claim should be amended for clarity to recite “…in a case that the controller is not able to detect the default printing apparatus…”. Appropriate correction is required.

Claim Interpretation

	In light of the amendments to the claims, the examiner hereby withdraws the previous interpretation regarding the claim language invoking means-plus-function.  The introduction of the controller establishes proper structure for performing the functions as outlined in the claim. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 8, 10-13, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shell Sterling Simpson et al (US 20030011801 A1) in view of In-Chang Park et al (US 20170048405 A1) and Motokazu Nishio (US 20110235115 A1).

Regarding claim 1, Simpson et al discloses an information processing apparatus (Fig. 3 numeral 202 Client) to communicate with a server system (Fig. 2 numeral 222 communicates with network servers), the information processing apparatus comprising: 
a controller (Fig. 12 numeral 602) configured to: 
store identifiers of printing apparatuses that have been registered with the information processing apparatus (¶ [53] storage of favorite printers by name); 
set, as an identifier of a default printing apparatus of the information processing apparatus, one of the identifiers stored in the information processing apparatus (¶ [53] default printer selected; see Fig. 4 numeral 266 showing the selection of Laser2 as the local default printer with a “check” mark); 
acquire, from the sever system, the identifiers registered with the server system (Fig. 4 numeral 286 wherein the client is able to “find printing services”; ¶ [49] wherein the server is accessible via the internet; ¶ [54] indicates found printers/print services can be added to the favorites list); 
select a default printing apparatus for display from among the default printing apparatus of the server system and the default printing apparatus of the information processing apparatus (¶ [53] wherein a default printer is selected from among printers stored as favorites, Fig. 4 numeral 266 Laser2 marked as default).
Simpson et al fails to explicitly disclose a server system with which identifiers of printing apparatuses have been registered and one of the identifiers is registered as an identifier corresponding to a default printing apparatus of the server system.
Park et al, in the same field of endeavor of an information processing apparatus communicating with a server system for network printing (¶ [52]), teaches a server system with which identifiers of printing apparatuses have been registered and one of the identifiers is registered as an identifier corresponding to a default printing apparatus of the server system (¶ [79] and ¶ [92]).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the information processing apparatus as disclosed by Simpson et al comprising an information processing apparatus which stores identifiers of printing apparatuses that have been registered with the information processing apparatus to utilize the teachings of Park et al which teaches a server system with which identifiers of printing apparatuses have been registered and one of the identifiers is registered as an identifier corresponding to a default printing apparatus of the server system to expand printing capabilities across  a wide range of networks by enabling the retrieval of other printers in addition to a local printer, which aids in producing a desired output.
Simpson et al fails to explicitly disclose cause a display unit to display an object for selecting a printing apparatus for printing from among the printing apparatuses registered with the server system and the printing apparatus stored in the information processing apparatus, wherein the selected default printing apparatus for display is selected by the display object initially.
Nishio, in the same field of endeavor of searching and acquiring printers to set a printer as the default apparatus (¶ [41]), teaches a display unit to display an object for selecting a printing apparatus for printing from among the printing apparatuses registered with the server system and the printing apparatus stored in the information processing apparatus, wherein the selected default printing apparatus for display is selected by the display object initially (Fig. 4; ¶ [41] employing a checkbox for selecting the default printer and distinguishing from other acquired printer identifiers).
It would have been obvious to one of ordinary skill in the art before the invention was effectively filed for the information processing apparatus as disclosed by Simpson et al comprising an information processing apparatus which stores identifiers of printing apparatuses that have been registered with the information processing apparatus to utilize the teachings of Nishio which teaches a display unit to display an object for selecting a printing apparatus for printing from among the printing apparatuses registered with the server system and the printing apparatus stored in the information processing apparatus, wherein the selected default printing apparatus for display is selected by the display object initially to easily select a desired printing apparatus.

Regarding claim 4, Simpson et al discloses the information processing apparatus according to claim 1, wherein the controller is further configured to: 
receive a user operation for setting the default printing apparatus of the server system as the default printing apparatus for display (see rejection of claim 1 wherein the user establishes the default printer by placing a “check mark” beside the printer), wherein the controller selects the default printing apparatus of the server system as the default printing apparatus for display based on the received user operation (see rejection of claim 1).  

Regarding claim 7, Simpson et al discloses the information processing apparatus according to claim 1, wherein the controller is further configured to: 
transmit print data to the server system, in a case that the printing apparatus selected via the object is a printing apparatus an identifier of which has been registered with the server system (¶ [38]).  

Regarding claim 8, Simpson et al disclose the information processing apparatus according to claim 1, wherein the controller is further configured to: 
search for printing apparatuses that are able to communicate without the server system (Fig. 4 numeral 268 “Find Local Printers”), wherein the printing apparatuses registered with the information processing apparatus are printing apparatuses detected by the search (see rejection of claim 1; Fig. 4).
  
Regarding claim 10, Simpson et al discloses a method of controlling an information processing apparatus to communicate with a server system with which identifiers of printing apparatuses have been registered and one of the identifiers is registered as an identifier corresponding to a default printing apparatus of the server system (see rejection of claim 1), the method comprising: 
storing identifiers of printing apparatuses that have been registered with the information processing apparatus (see rejection of claim 1) ; -5-Amendment for Application No.: 17/157748 Attorney Docket: 10208514US01 
setting, as an identifier of a default printing apparatus of the information processing apparatus, one of the identifiers stored in the information processing apparatus (see rejection of claim 1); 
acquiring, from the sever system, the identifiers registered with the server system (see rejection of claim 1); 
selecting a default printing apparatus for display from among the default printing apparatus of the server system and the default printing apparatus of the information processing apparatus (see rejection of claim 1); and 
causing a display unit to display an object for selecting a printing apparatus for printing from among the printing apparatuses registered with the server system and the printing apparatus stored in the information processing apparatus, wherein the selected default printing apparatus for display is selected by the display object initially (see rejection of claim 1).  

Regarding claim 11, Simpson et al discloses a non-transitory storage medium storing a program for a method of controlling an information processing apparatus to communicate with a server system with which identifiers of printing apparatuses have been registered and one of the identifiers is registered as an identifier corresponding to a default printing apparatus of the server system (¶ [75-76]), the method comprising: 
storing identifiers of printing apparatuses that have been registered with the information processing apparatus (see rejection of claim 1); 
setting, as an identifier of a default printing apparatus of the information processing apparatus, one of the identifiers stored in the information processing apparatus (see rejection of claim 1); -6-Amendment for Application No.: 17/157748Attorney Docket: 10208514US01 
acquiring, from the sever system, the identifiers registered with the server system (see rejection of claim 1); 
selecting a default printing apparatus for display from among the default printing apparatus of the server system and the default printing apparatus of the information processing apparatus (see rejection of claim 1); and
causing a display unit to display an object for selecting a printing apparatus for printing from among the printing apparatuses registered with the server system and the printing apparatus stored in the information processing apparatus, wherein the selected default printing apparatus for display is selected by the display object initially (see rejection of claim 1).

Regarding claim 12, Simpson et al discloses the information processing apparatus according to claim 4, wherein the controller is further configured to: 
receive another user operation for setting the default printing apparatus of the information processing apparatus as the default printing apparatus for display, wherein the controller selects the default printing apparatus of the information processing apparatus as the default printing apparatus for display based on the received another user operation (¶ [53]).  

Regarding claim 13, Simpson et al discloses the information processing apparatus according to claim 7, wherein the controller is further configured to: 
transmit the print data to a printing apparatus, in a case that the printing apparatus selected via the object is a printing apparatus an identifier of which has been registered with the information processing apparatus (¶ [32]).  

Regarding claim 16, Simpson et al discloses the information processing apparatus according to claim 1, wherein the default printing apparatus of the information processing apparatus is a printing apparatus that receives print data from the information processing apparatus without using the server system (see rejection of claim 1 “local default printer”).  

Regarding claim 17, Simpson et al discloses the information processing apparatus according to claim 1, wherein the identifier is a name of a printing apparatus (Fig. 4 numeral 266).

Allowable Subject Matter

Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments

Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571)270-1585. The examiner can normally be reached Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
September 9, 2022